DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on December 14, 2021 has been considered.

Claim Objections

Claim 11 is objected to because of the following informalities: “it” (line 4) lacks antecedent basis, should be replaced with -- the CPU --.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
B)  CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-13, 15-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 and 20, “which frequency difference from any of the abnormal components” is unclear because it is unclear which element “which” is referring back to. Is “which” referring back to “peak(s)”? Should “abnormal components” be replaced with – abnormal peaks – since the peaks are associated with frequency (see e.g. claim 1, lines 11-12).

The remaining claims are also rejected under 35 U.S.C. 112(b), for being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatch et al. (US 2013/0096848).

Regarding claims 1 and 20, Hatch et al. discloses a condition monitoring apparatus and method (Fig. 1) of monitoring a condition of an object (Abstract, lines 1-2), the condition monitoring method comprising:
a CPU (202); and
a non-transitory memory (206) storing a program (paragraph 0021, lines 6-9),
wherein the program, when executed by the CPU, causes the CPU to perform (paragraph 0021, lines 6-9):
detecting one or more peaks from a frequency spectrum obtained by frequency analysis of waveform data (paragraph 0028, lines 1-9; paragraph 0020, lines 1-4) measured by a sensor (110) provided in the object Fig. 1);
generating one or more abnormality maps for the frequency spectrum (Fig. 4), wherein 
the one or more abnormality maps each include abnormal components (fundamental frequencies 425, 430, 455 which suggest bearing faults, paragraph 0030, lines 2-3; paragraph 0031, lines 2-4) comprising a frequency of one peak of interest selected from detected peaks (e.g., peak 425 is selected among detected peaks, Fig. 4) and one or more frequencies of one or more peaks that appear together with the peak of interest (peaks appearing with the peak of interest 425, Fig. 4) when the peak of interest is assumed as a peak originating from abnormality of the object (when peak 425 is suggestive of a bearing fault, paragraph 0030, lines 2-3; Fig. 4), and components other than the abnormal components are zero in the one or more abnormality maps (levels at base of spectrum, Fig. 4);

calculating, based on a spectral density of the one or more abnormal peaks (compares 430, paragraph 0031, lines 1-9), a first criterion value (predefined ratio multiplied by amplitude of fundamental frequency, paragraph 0031, lines 8-9) representing occurrence of abnormality corresponding to the map of interest (compares 430 to determine if a fault is suggested, paragraph 0031, lines 1-4).

Regarding claim 2, Hatch et al. discloses:
the frequency spectrum is expressed by a data sequence in which unit data where a frequency and a spectral density at the frequency are associated with each other are arranged sequentially in accordance with the frequency (Fig. 4 shows a graphical representation of an envelope spectrum of amplitude vs. frequency, arranged in sequential order with frequency), and
in the detecting one or more peaks (detecting peak, paragraph 0028, lines 1-7), unit data having a spectral density exhibiting a relative maximum value and exceeding a 

Regarding claim 3, Hatch et al. discloses
in the detecting one or more peaks, the first threshold value that is constant regardless of the frequency is set based on the frequency spectrum (detecting peaks exceeding a threshold, paragraph 0028, lines 5-7, the threshold 410, e.g., is constant, Fig. 4).

Regarding claim 15, Hatch et al. discloses a condition monitoring system (Fig. 1) comprising
	the condition monitoring apparatus (100, Fig. 1),
	a terminal device (204), wherein
	the terminal device shows a graph of the frequency spectrum on a display (Fig. 4). 

Regarding claim 16, Hatch et al. discloses the terminal device (204) shows a portion of the one or more abnormal peaks in the frequency spectrum (425) (paragraph 0029, lines 5-6; paragraph 0030, lines 2-3) corresponding to the map of interest in a display format (graphical format, Fig. 4) different from a display format for a remaining portion (text format, paragraph 0016, line 4).



Regarding claim 18, Hatch et al. discloses the terminal device shows only the one or more abnormal peaks in the frequency spectrum corresponding to the map of interest (only abnormal peaks 435, 430, paragraph 0031, lines 1-4, 425, paragraph 0032, lines 5-8, are highlighted with small circles in graph, Fig. 4). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hatch et al. in view of Komai (JP 2016-083759).

Regarding claim 4, Hatch et al. discloses the claimed limitations as discussed above except in the detecting one or more peaks, the first threshold value varied in accordance with the frequency is set based on the frequency spectrum.

Komai discloses a peak detector (implied by frequency spectrum screen, Fig. 9) sets based on the frequency spectrum (abnormality threshold 64, frequency spectrum screen, Fig. 9; paragraph 0044), the first threshold value varied in accordance with the frequency (warning thresholds 62a, 62b, 62c vary with frequency, Fig. 9; paragraph 0045).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Hatch et al. with a first threshold value varied in accordance with the frequency for the purpose of providing a warning before a peak above an abnormality threshold.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hatch et al. in view of Dempster (Power Spectral Analysis).

Regarding claim 7, Hatch et al. discloses the claimed limitations as discussed above except the first criterion value is a sum of spectral densities of the one or more abnormal peaks.



Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Hatch et al. with calculating a sum of spectral densities as disclosed by Dempster for the purpose of representing the distribution of the corresponding frequencies.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hatch et al. in view of Ogawa et al. (JP 2012086671) and Dempster.

Regarding claim 8, Hatch et al. as modified discloses the claimed limitations as discussed above except the first criterion value is a sum of values obtained by multiplying the spectral density of the one or more abnormal peaks by a weight coefficient in accordance with the frequency of the one or more abnormal peaks.

Ogawa et al. discloses multiplying the spectral density by a weight coefficient in accordance with each frequency (paragraph 0002, lines 2-3). It would have been obvious to calculate a sum of values from the weighted spectral density of the one or 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Hatch et al. as modified with calculating a sum of spectral densities as suggested by Ogawa et al. for the purpose of representing the distribution of the frequency components as suggested by Dempster.

	Allowable Subject Matter

Claims 5, 6, and 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a condition monitoring apparatus that monitors a condition of an object comprising in the second abnormality map, the fundamental frequency, one or more frequencies of one or more sideband waves of the fundamental wave, a frequency of the harmonic one or more frequencies of one or more harmonics of the fundamental wave, and one or more frequencies of one or more sideband waves of the one or more harmonics are defined as the abnormal components .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant's arguments filed December 14, 2021 have been fully considered but they are not persuasive.
With regard to the rejection(s) under 35 USC 102/103, Applicants argue that “none of the cited references disclose or suggest “generating one or more abnormality maps for the frequency spectrum, wherein the one or more abnormality maps each include abnormal components comprising a frequency of one peak of interest selected from among detected peaks and one or more frequencies of one or more peaks that appear together with the peak of interest when the peak of interest is assumed as a peak originating from abnormality of the object, and components other than the 
Examiner’s position is that, as discussed above, Hatch discloses “generating one or more abnormality maps for the frequency spectrum (Fig. 4), wherein the one or more abnormality maps each include abnormal components (fundamental frequencies 425, 430, 455 which suggest bearing faults, paragraph 0030, lines 2-3; paragraph 0031, lines 2-4) comprising a frequency of one peak of interest selected from detected peaks (e.g., peak 425 is selected among detected peaks, Fig. 4) and one or more frequencies of one or more peaks that appear together with the peak of interest (peaks appearing with the peak of interest 425, Fig. 4) when the peak of interest is assumed as a peak originating from abnormality of the object (when peak 425 is suggestive of a bearing fault, paragraph 0030, lines 2-3; Fig. 4), and components other than the abnormal components are zero in the one or more abnormality maps (base at zero level, Fig. 4)”.
Applicants further argue “[r]egarding Hatch, the Office Action asserted that FIG. 4 of Hatch discloses the claimed abnormality map. However, FIG. 4 of Hatch is a frequency spectrum, which at most corresponds to FIG. 5 of the present application, and does not corresponds to the abnormality map as shown in FIGS. 8-11 of the present application.”
Examiner’s position is that abnormality maps are defined in the claims as “abnormality maps for the frequency spectrum, wherein the one or more abnormality maps each include abnormal components comprising a frequency of one peak of interest selected from among detected peaks and one or more frequencies of one or more peaks that appear together with the peak of interest when the peak of interest is 
“abnormality maps for the frequency spectrum (Fig. 4), wherein 
the one or more abnormality maps each include abnormal components (fundamental frequencies 425, 430, 455 which suggest bearing faults, paragraph 0030, lines 2-3; paragraph 0031, lines 2-4) comprising a frequency of one peak of interest selected from detected peaks (e.g., peak 425 is selected among detected peaks, Fig. 4) and one or more frequencies of one or more peaks that appear together with the peak of interest (peaks appearing with the peak of interest 425, Fig. 4) when the peak of interest is assumed as a peak originating from abnormality of the object (when peak 425 is suggestive of a bearing fault, paragraph 0030, lines 2-3; Fig. 4), and components other than the abnormal components are zero in the one or more abnormality maps (levels at base, Fig. 4)”.
Applicants further argue “the abnormality map includes one frequency of one peak of interest and frequencies of peaks that appear together with the one peak of interest, and components other than the abnormal components are zero in the one or more abnormality maps. Such an abnormality map is not disclosed in the cited references.”
Examiner’s position is that Hatch discloses “the abnormality map (Fig. 4) includes one frequency of one peak of interest and frequencies of peaks that appear together with the one peak of interest (peaks appearing with the peak of interest 425, Fig. 4), and 
Applicant’s remaining amendments have been considered but are traversed in view of the discussions above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        February 14, 2022